PER CURIAM.
This disciplinary proceeding is before us on the complaint of The Florida Bar and the report of the referee recommending that respondent, James C. McKenzie, be found guilty of professional misconduct and that he receive a public reprimand. The Florida Bar and respondent both petitioned for review of the referee’s report, the Bar asking that a three-month suspension be imposed, and the respondent requesting that this Court either find him not guilty of professional misconduct or dismiss the Bar’s charges. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee’s findings and conclusions, in summary, are as follows:
1. that respondent be found guilty of neglecting a legal matter entrusted to him, in violation of Florida Bar Code of Professional Responsibility DR 6-101(A)(3), because, without withdrawing from his representation or requesting the court’s permission to withdraw, he failed to appear on behalf of his client at a hearing, resulting in his being held in contempt of court;
2. that respondent be found guilty of failing to deliver to his client all funds to which she was entitled, in violation of Florida Bar Code of Professional Responsibility DR 9-102(B)(4), because he withheld five hundred dollars of his client’s funds as his fee even though there was no agreement that he receive a fee for the particular service performed;
3. that respondent be found guilty of engaging in conduct prejudicial to the administration of justice and adversely reflecting on his fitness to practice law, in violation of Florida Bar Code of Professional Responsibility DR 1-102(A)(5) and (6), because he entered a default judgment on behalf of his client in a dissolution proceeding after having failed to respond to several requests from the out-of-state attorney representing his client’s spouse that respondent allow time for the parties to negotiate a settlement or for the client’s spouse to obtain instate counsel.
The referee recommended that respondent be disciplined by public reprimand.
After examining the record and the referee’s report, we approve the referee’s finding that respondent be found guilty of the identified professional misconduct, and we agree with the referee that the appropriate discipline is a public reprimand. We reprimand respondent, James C. McKenzie, for his professional misconduct, and the publi*567cation of this order in Southern Reporter shall serve as respondent’s public reprimand. Costs in the amount of $1,718.04 are hereby taxed against respondent.
It is so ordered.
ALDERMAN, C.J., and ADKINS, OVER-TON, MCDONALD and EHRLICH, JJ., concur.